TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00190-CV



                             In re Wimberley Springs Partners, Ltd.


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


                Relator Wimberley Springs Partners, Ltd., filed a petition for writ of mandamus and

a motion for temporary relief pending disposition of its mandamus petition. We granted a temporary

stay and requested a response from real parties in interest. Having reviewed the petition, record, and

filings by relator and real parties in interest, we dissolve our temporary stay and deny the petition for

writ of mandamus. See Tex. R. App. P. 52.8(a).




                                                __________________________________________

                                                Melissa Goodwin, Justice



Before Chief Justice Rose, Justices Goodwin and Field

Filed: April 15, 2014